DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 1 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the terms “…scaling the damping torque by the off-road damping torque signal” (added remarks).  The claim formulation provides a doubt as to the meaning of the technical features to which try to refer, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to (i) clearly define the terms “scaling the damping torque” within the claim invention, (ii) how the damping torque is scaling by the off-road damping torque signal and (iii) what is the given result of its implementation within the claim invention (see specification (Pub. No.: US 2019/0351943 A1): par. 5, 7, and 24). For instance, it is unknown whether the term “scaling the damping torque” refers to a process for adding, reducing, weighting or multiplying the damping torque by the off-road damping or others.       


Claim 6 is rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the terms “…scale the damping torque by the off-road damping torque signal” (added remarks).  The claim formulation provides a doubt as to the meaning of the technical features to which try to refer, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is kindly invited to (i) clearly define the terms “scale the damping torque” within the claim invention, (ii) how the damping torque is scaling by the off-road damping torque signal and (iii) what is the certain effect or result of its implementation within the claim invention (see specification (Pub. No.: US 2019/0351943 A1): par. 5, 7, and 24). For instance, it is unknown whether the term “scale the damping torque” refers to a mechanism to add, reduce, weight or multiply the damping torque by the off-road damping or others.      
 Claims 7-8 are also rejected based on their dependency of the defected parent claims.

For any amendment of the claims and/or responses to the above remarks/rejections to be filed, applicant(s) should provide clear and concise 

  The following prior art rejections are based upon the examiner best understanding of the invention in light of the above issues. 

	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Carsten (DE 10 2008 026730 – machine translation).



Regarding claims 1 and 6, Carsten discloses an electromechanical steering system and method (e.g., equivalent to magnetic torque overlay (MTO) based steering system) comprising:
generating a damping torque (e.g., damping of steering - e.g., 8, 7, 4, 30) based on a vehicle speed value (e.g., vehicle speed – see par. 27, 36, 39, 18), a handwheel velocity value (e.g., angular velocity of a steering wheel – see par. 12, 18, 32, 8), and a differential pressure value (e.g.,   27); and 
detecting an off-road condition (e.g., detecting unevenness of the ground) (see par. 11-12, 6, 18), and in response: 
computing an off-road damping torque signal (e.g., generating / adjusting damping properties of the steering system when driving through a pothole abrupt and disturbing torque inputs from the front axle to the steering wheel – see par. 28, 14, 30-31) based on one or more of the vehicle speed value (e.g., vehicle speed – see par. 27, 36, 39, 18), the handwheel velocity value (e.g., angular velocity of a steering wheel – see par. 12, 18, 32, 8) , the differential pressure value, and a handwheel angle value (e.g., steering wheel angle – see par. 26, 19, 36, 38).
However, Carsten’s invention does not specifically disclose the implementation of (i) differential pressure value for generating said damping torque and (ii) scaling the damping torque by the off-road damping torque signal. 
However, Carsten teaches a steering controller 14 configured to determine a steering assistance function and generate a corresponding control signal for steering its electric motor based on the off-road mode output, detected manual torque of the driver, vehicle operation parameter (e.g., vehicle speed, steering wheel angle, wheel position and other vehicle parameter) and steering parameter (see par. 1, 3, 7, 16, 25, 27-28, 30, 36, 39, and 41).  Under this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention ( AIA ) to assume that the vehicle operation and steering parameters can include pressure values / signals across the steering system and be used in combination with vehicle speed, angular velocity of the steering wheel to generate corresponding damping properties of the steering system and to expand / scale the damping of steering by said damping properties when vehicle drives through a pothole that produces abrupt and disturbing torque inputs from the front axle to the steering wheel while generating a corresponding control signal for an electric motor of the steering system.
Doing so would enhance an electromechanical steering system for steering aid based on vehicle speed and angular velocity of the steering wheel and expanding / scaling the damping of steering by damping properties when vehicle drives through a pothole that produces abrupt and disturbing torque inputs from the front axle to the steering wheel while generating a corresponding control signal for an electric motor of the steering system.

Regarding claims 2 and 7, Carsten discloses an electromechanical steering system and method wherein the off-road condition is detected based on the vehicle speed value being within a predetermined range (e.g., detecting unevenness of the ground while the vehicle is traveling at a given speed, which can be at a predetermined range- see par. 11-12, 6, 18, 27, 36, 39).
 
Conclusion

This application is a divisional application of U.S. application no. 15/215,805 filed on July 21, 2016, now U.S. Patent 10,414,433 (“Parent Application”). See MPEP
§201.06. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664